Citation Nr: 0824453	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for scars on the left 
leg due to a shell fragment wound. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the dorsal-lumbar region.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
jungle rot.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

6.  Entitlement to an effective date earlier than December 9, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an initial rating higher than 50 percent 
for PTSD.  

8.  Entitlement to a compensable rating for a scar on the 
dorsal-lumbar region.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and B.B.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970 and was awarded the Purple Heart Medal as a result of 
injuries sustained during combat in Vietnam.  

His appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board is remanding the claim for an initial rating higher 
than 50 percent for PTSD to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.


FINDINGS OF FACT

1.  The veteran was involved in combat against an enemy force 
while serving in Vietnam. 

2.  The service medical records make no reference to a 
shrapnel wound injury involving the left leg.

3.  There is no medical evidence the veteran has a scar, or 
any other residual disability from a fragment wound, on his 
left leg.  

4.  An unappealed October 1991 rating decision denied service 
connection for arthritis of the dorsolumbar region on the 
basis that this condition was not shown in service or within 
one year of discharge.

5.  The additional evidence received since that October 1991 
rating decision makes no reference to arthritis in any 
segment of the veteran's spine.  

6.  An unappealed March 1994 rating decision denied service 
connection for jungle rot on the basis that this condition 
was not shown in service and was not included in the list of 
presumptive diseases for veteran's exposed to Agent Orange in 
Vietnam.   

7.  The additional evidence received since the March 1994 
rating decision does not include medical evidence of a 
chronic skin condition.

8.  The unappealed October 1991 rating decision also denied 
service connection for hearing loss and tinnitus on the basis 
that neither condition was shown in service.  

9.  The additional evidence received since the October 1991 
does not include medical that the veteran incurred hearing 
loss or tinnitus in service.  

10.  In November 1990 the veteran initially filed a claim for 
service connection for a nervous condition and PTSD.

11.  In the unappealed October 1991 rating decision, the RO 
denied the veteran's claim for service connection for a 
nervous condition, inclusive of PTSD.  

12.  On December 9, 2004, the RO received the veteran's claim 
in which he again requested service connection for PTSD.  

13.  During that intervening period from October 1991 until 
December 9, 2004, neither a formal nor an informal 
communication in writing was received from the veteran 
requesting service connection for PTSD.  

14.  The veteran's scar on his dorsal-lumbar region measures 
1 inch x 1 inch, is nontender, appears stable, and does not 
cause limitation of motion of the spine.


CONCLUSIONS OF LAW

1.  Scars on the left leg were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154(b) (West Supp. 2005); 
38 C.F.R. § 3.303, 3.304 (2007).

2.  An October 1991 rating decision that denied service 
connection for arthritis of the dorsal-lumbar region is 
final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

3.  The additional evidence submitted since the October 1991 
rating decision is not new and material, and the claim of 
entitlement to service connection for arthritis of the 
dorsal-lumbar region is not reopened.  38 U.S.C.A. § 5108 
(West Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2007).

4.  A March 1994 rating decision that denied service 
connection for jungle rot is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

5.  The additional evidence submitted since the March 1994 
rating decision is not new and material, and the claim of 
entitlement to service connection for jungle rot is not 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2007).

6.  The October 1991 rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

7.  The additional evidence submitted since the October 1991 
rating decision is not new and material, and the claim of 
entitlement to service connection for hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2007).

8.  The October 1991 rating decision that denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

9.  The additional evidence submitted since the October 1991 
rating decision is not new and material, and the claim of 
entitlement to service connection for tinnitus is not 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2007).

10.  The criteria are not met for an effective date earlier 
than December 9, 2004, for the grant of service connection 
for PTSD.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. §§ 
3.1, 3.155, 3.159, 3.157, 3.400 (2007).

11.  The criteria are not met for a compensable rating for a 
scar on the dorsal-lumbar region.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 
7801-7805 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Also, obviously, 
if a claim is being granted that, too, would render any 
notice error nonprejudicial.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in February 2005 and July 2005.  These letters 
informed the veteran of the evidence required to substantiate 
his claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Moreover, with respect to the 
Dingess requirements, the veteran was given notice of what 
type of information and evidence he needed to substantiate 
his increased-rating claim, as the premise of the claim is 
that his scar on the dorsal-lumbar region is more severe than 
reflected by their current noncompensable rating.  It is 
therefore inherent that he had actual knowledge of the 
disability rating element for this claim.  Also, with respect 
to his service-connection claim, since the Board is denying 
this claim, the downstream disability rating and effective 
date elements of this claim are ultimately moot.  So not 
providing notice concerning these downstream elements of the 
claim is nonprejudicial, i.e., harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. 
§ 20.1102.

Moreover, the February 2005 letter complies with the Court's 
holding in Kent, supra, in that it included the criteria for 
reopening a previously denied claims, the criteria for 
establishing service connection, and information concerning 
why the claims were previously denied in October 1991 and 
March 1994.  Consequently, the Board finds that adequate 
notice has been provided, as the veteran was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection for arthritis of the 
dorsal-lumbar region, jungle rot, hearing loss, and tinnitus 
that were found insufficient in the previous denial.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  With respect to the claims 
involving new and material evidence, the VCAA appears to have 
left intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  In any event, the RO requested all medical records 
identified by the veteran and his representative.  These 
records include numerous VA and private treatment records, 
all of which have been associated with the claims file.  

The veteran was also afforded a VA examination in February 
2005 to assess the severity of his service-connected scar on 
the dorsal-lumbar region.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).  However, the Board finds that a VA examination 
is not needed with respect to his claim for service 
connection for a scar on the left leg, as the standards of 
the Court's decision in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), have not been met.  Under McLendon, VA must 
provide a medical examination in a service-connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

A VA examination is not necessary because the service medical 
records make no reference to a shrapnel wound injury to the 
left leg, and there is no evidence that the veteran has a 
scar on his left lower extremity.  Instead, there are only 
the veteran's unsubstantiated allegations that he injured his 
left leg in service and that he now has a residual scar.  VA 
is not required to schedule an examination for a medical 
nexus opinion based on these lay statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Thus, the first and 
second prongs in McLendon have not been met with respect to 
this claim.  Id.  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

II.  Service Connection for Scars on the Left Leg

The veteran claims that he has scars on his left leg as a 
result of a shrapnel wound he sustained while on active duty.  
For the reasons set forth below, however, the Board finds 
that the preponderance of the evidence is against his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection generally requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records show that in May 1969 
he sustained a shell fragment wound to the dorsal-lumbar 
region, for which service connection has been awarded.  The 
veteran now claims that he also sustained a shrapnel wound to 
his left leg at that time, thereby resulting in residual 
scars.  But none of the veteran's service medical records 
documents an injury to either leg.  These records therefore 
provide highly probative evidence against his claim that he 
sustained a shrapnel wound injury to his left leg in service.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

The veteran argues that, since the record shows he was 
involved in combat and sustained a shrapnel wound injury to 
his back, an injury resulting in scars on his left leg must 
be presumed under the provisions of 38 U.S.C.A. § 1154(b).  
Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat 
veterans, "[VA] shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . 
Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary."  See also 
38 C.F.R. § 3.304(d).

The Court has further held, however, that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; instead it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), 
the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

In this case, since the veteran has received the Purple Heart 
Medal for his shrapnel wound injury in the dorsal-lumbar 
region, the Board acknowledges that a shrapnel wound injury 
to his left leg is indeed consistent with the circumstances, 
conditions and hardships of the veteran's service.  The 
presumption of service incurrence therefore applies.  But as 
pointed out the service medical records make no reference to 
a shrapnel wound injury involving either lower extremity, nor 
is there any post-service medical evidence that the veteran 
actually has a scar on his left leg.  In other words, the 
presumption of service incurrence has been effectively 
rebutted by clear and convincing evidence to the contrary.  
Id.  

But more importantly, even putting aside the issue of service 
incurrence, there is still no objective medical evidence that 
the veteran has some kind of residual disability, to include 
a scar, from a shrapnel wound injury to his left leg.  His 
claim therefore must be denied based on his failure to prove 
this essential element.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for scars on the left leg.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.

III.  New and Material Evidence To Reopen a Claim 
For Service Connection For Arthritis of the 
Dorsal-Lumbar Region

The veteran is seeking service connection for arthritis of 
the dorsal-lumbar region.  But before the Board can 
adjudicate this claim on the merits, it must first determine 
whether new and material evidence has been submitted since an 
unappealed and therefore final October 1991 rating decision.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In October 1991, the RO first denied service connection for 
arthritis of the dorsolumbar region on the basis that this 
condition was not related to service.  The medical evidence 
at that time included the veteran's service medical records.  
These records showed that the veteran had sustained a 
shrapnel wound injury in the dorsal-lumbar area, but that 
there was absolutely no bone or nerve involvement.  
X-rays of the spine were negative for arthritis.  

The only other medical evidence at the time of the October 
1991 rating decision included a March 1991 VA examination 
report.  This report contains the first documented complaints 
of low back pain.  Radiographs at that time showed small 
anterior osteophytes of the L4-5 vertebral bodies.  Thus, the 
diagnostic impression was "history of shrapnel wound to the 
back with subsequent removal and later development of 
symptoms and findings of degenerative changes in the low back 
without root irritation with a history that indicates it is 
at least party traumatic arthritis."  

In light of this evidence, the RO denied the veteran's claim 
in October 1991 on the basis that the veteran's arthritis of 
the dorsal-lumbar spine did not have its onset either in 
service or during the one-year presumptive period after 
service.  The veteran was notified of the October 1991 rating 
decision and of his appellate rights in a letter dated in 
November 1991.  Since he did not seek appellate review within 
one year of notification, that decision became final and 
binding on him based on the evidence then of record and is 
not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

In December 2004 the veteran attempted to reopen his claim 
for service connection for arthritis of the dorsal-lumbar 
region on the basis of new and material evidence.  Under VA 
law and regulations, if new and material evidence is 
presented or secured, the Secretary shall reopen and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108.  
When determining whether the claim should be reopened, the 
Board performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for arthritis of the dorsal-lumbar region 
is evidence that has been added to the record since the final 
October 1991 rating decision.  Since that decision, the 
veteran has submitted various VA and private treatment 
records, none of which refer to arthritis in any segment of 
the spine.  Instead these records show treatment for (i) 
arthritis of the hips in December 1998, (ii) arthralgia in 
the knees, back, and neck in December 2004; and (iii) gout in 
the right foot in June 2005.  However, none of the records 
added to the claims file since the October 1991 rating 
decision documents arthritis in the dorsal-lumbar region.  
Thus, although these additional records are "new" in that 
they did not exist at the time of the October 1991 rating 
decision, they are nonetheless immaterial to the central 
issue is this case - i.e., whether the veteran has arthritis 
in his dorsal-lumbar region as a result of service.  So this 
newly submitted evidence, by itself or in connection with 
evidence already in the file, does not relate to an 
unestablished fact necessary to substantiate this claim.  
See 38 C.F.R. § 3.156.

In addition to this newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of his claim, including testimony presented at a 
hearing held in November 2005.  But these statements appear 
to be cumulative of evidence considered at the time of the 
October 1991 rating decision.  In any event, the Board 
emphasizes that statements provided by the veteran are not 
material within the meaning of 38 C.F.R. § 3.156.  See Moray 
v. Brown, 5 Vet. App. 211 (1993) (holding that lay persons 
are not competent to offer medical opinions or diagnoses and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection).

As a whole, the evidence received since the October 1991 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material with 
respect to the veteran's claim for service connection for 
arthritis of the dorsal-lumbar region.  Accordingly the 
October 1991 rating decision remains final and the appeal is 
denied.

IV.  New and Material Evidence To 
Reopen a Claim For Service Connection 
For Jungle Rot

The veteran is also seeking service connection for a jungle 
rot involving both feet.  Before addressing this claim on the 
merits, however, the Board must again determine whether new 
and material evidence has been submitted since an unappealed 
and therefore final March 1994 rating decision which denied 
service connection for jungle rot.  Barnett, 83 F.3d at 1383-
84.  

In the October 1991 decision, the RO denied service 
connection for jungle on the basis that this condition was 
not shown in service and that the March 1991 VA examination 
report which listed diagnoses of tinea pedis and eczema of 
the left foot did not relate this condition to service.  The 
RO therefore concluded that no chronic condition was 
diagnosed to have been incurred in or aggravated by service.  
The veteran was notified of the RO's denial and of his 
appellate rights in a letter dated in November 1991, but he 
did not seek appellate review within one year of 
notification.  That decision therefore became final and 
binding on him based on the evidence then of record and is 
not subject to revision upon the same factual basis.  
See 38 U.S.C.A.  § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

Thereafter, the RO issued another rating decision in March 
1994 in which it denied service connection for eczema and 
early psoriasis of the shins, knees, and palms, as well as 
tinea pedis of the feet due to Agent Orange exposure in 
Vietnam.  This rating decision was issued since a change in 
the law recognizing a mechanism by which service connection 
may be established for disabilities due to exposure to the 
herbicide commonly referred to as Agent Orange, and that 
there exists a list of diseases for which service connection 
may be presumed for those so exposed.  38 U.S.C.A. §§ 1113, 
1116 (West Supp 2005), 38 C.F.R. §§ 3.307, 3.309 (2007).  The 
RO concluded, however, than neither eczema nor tinea pedis 
was included in the list or presumptive diseases for veterans 
exposed to herbicides such as Agent Orange, see 38 C.F.R. § 
3.309(e), and that there was still no evidence that these 
conditions had their onset in service.  Since the veteran did 
not seek appellate review within one year that decision, new 
and material evidence must be submitted to reopen the claim.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

Since the March 1994 rating decision, the veteran has 
submitted numerous VA and private treatment records.  
Although new, none of these records makes any reference to a 
skin condition.  So it goes without saying that there is 
absolutely no possibility that the newly submitted evidence 
relates to an unestablished fact necessary to substantiate 
this claim.  See 38 C.F.R. § 3.156.  Thus, the evidence 
received since the March 1994 rating decision, when viewed 
either alone or in light of all of the evidence of record, is 
not new and material with respect to the veteran's claim for 
service connection for jungle rot.  While the veteran and his 
wife believe that he currently has a chronic skin condition, 
claimed as jungle rot, as a result of service, their lay 
statements are not considered material within the meaning of 
38 C.F.R. § 3.156.  Moray, 5 Vet. App. at 213-14.  
Accordingly, the March 1994 rating decision remains final and 
the appeal is denied.

V.  New and Material Evidence To Reopen a 
Claim For Service Connection For Hearing Loss 
and Tinnitus

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).  Before addressing these claims on the merits, 
however, the Board must first determine whether new and 
material evidence has been submitted since the final October 
1991 rating decision which denied these claims.  Barnett, 83 
F.3d at 1383-84.  

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007). 

The Board notes that certain chronic diseases, such as 
organic disease of the nervous system, including 
sensorineural hearing loss and tinnitus, may be presumed to 
have been incurred in or aggravated during service if 
manifested to a compensable degree (10 percent) within one 
year of separation from active military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

In this case, the RO initially denied service connection for 
hearing loss and tinnitus in October 1991 on the basis that 
neither condition was shown in service.  The evidence 
considered by the RO at that time included the veteran's 
service medical records and a March 1991 VA audiological 
evaluation report.  The service medical records made no 
reference to hearing loss or tinnitus, as whispered voice 
testing was 15/15 bilaterally at the time of his separation 
examination in November 1970.  The March 1991 VA audiological 
evaluation report documented a hearing loss disability in the 
left ear for VA compensation purposes.  38 C.F.R. § 3.385.  
After noting the veteran's history of a nearby mine exploding 
in service, the audiologist opined that the hearing loss was 
probably related to that explosion.  The audiologist also 
noted "No significant tinnitus."  Nevertheless, the RO 
denied both claims on the basis that neither hearing loss nor 
tinnitus was mentioned in the service medical records.  

Since the veteran did not seek appellate review within one 
year of being notified of the October 1991 rating decision, 
new and material evidence must be submitted to reopen the 
clams for service connection for hearing loss and tinnitus.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.  But after carefully reviewing the numerous VA and 
private treatment records submitted since that decision, the 
Board notes that none of these records makes any reference to 
hearing loss and tinnitus.  In other words, the evidence 
received since the October 1991 rating decision, when viewed 
either alone or in light of all of the evidence of record, is 
not new and material with respect to the veteran's claims for 
service connection for hearing loss and tinnitus.  
Unfortunately, statements by the veteran and his wife are not 
considered material within the meaning of 38 C.F.R. § 3.156.  
Moray, 5 Vet. App. at 213-14.  Hence, the October 1991 
rating decision remains final and the appeal is denied.



VI.  Effective Date Earlier Than 
December 9, 2004, For the Grant of 
Service Connection For PTSD

In April 2005, the RO granted service connection and assigned 
an initial 50 percent rating for PTSD, effective 
retroactively from December 9, 2004, the date the veteran 
filed his claim to reopen after the unappealed October 1991 
rating decision denied that claim.  The veteran now wants an 
earlier effective date.  But for the reasons discussed below, 
the Board finds no basis to assign an effective date earlier 
than December 9, 2004, for that award.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a 
Notice of Disagreement (NOD) within the one-year period 
prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes 
final and the claim may not thereafter be reopened or 
allowed, except upon the submission of new and material 
evidence or a showing that the prior final decision contained 
clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 
7104(b), 7105(c) (West Supp. 2005); 38 C.F.R. § 3.105 (2007).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating an intent 
to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

In this case, the veteran initially requested service 
connection for PTSD in November 1990.  In October 1991, the 
RO denied the veteran's claim for service connection for a 
nervous condition, inclusive of PTSD.  He was notified of 
that decision and apprised of his appellate rights in a 
letter dated in November 1991.  However, since he did not 
seek appellate review within one year of notification, that 
decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
Supp. 2005); see also 38 C.F.R. §§ 20.302, 20.1103 (2007).

On December 9, 2004, the veteran filed a petition to reopen 
his claim for service connection for PTSD.  In April 2005, 
the RO granted service connection for PTSD, effective 
retroactive to December 9, 2004, the date the RO received his 
claim to reopen.  The Board finds that, under 38 U.S.C.A. § 
5110(a), the effective date can be no earlier than December 
9, 2004, the date the veteran filed his petition to reopen 
which ultimately resulted in the grant of benefits.  The 
October 1991 rating decision which denied service connection 
for a nervous condition, inclusive of PTSD, constitutes a 
final decision.  See, e.g., Evans v. Brown, 9 Vet. App. 273, 
284 (1996) (wherein the Court held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim).  That 
decision cannot be altered absent a collateral attack by 
showing it involved clear and unmistakable error (CUE), 
which has not been alleged in this case.  38 C.F.R. 
§ 3.105(a) (2007).  

And since the veteran filed a petition to reopen his claim on 
December 9, 2004, there is no basis to award an effective 
date earlier than December 9, 2004.  The Board has reviewed 
the record but finds no document during the intervening 
period between the final October 1991 rating decision and 
December 9, 2004, the date the RO received the veteran's 
petition to reopen his claim, which could be construed as 
either an informal or a formal claim for service connection 
for PTSD.

During his hearing, the veteran argued that the effective 
date should go back to when he initially filed his claim for 
VA benefits in 1990.  Unfortunately, this type of argument 
has been considered and rejected by the Court in previous 
cases.  The Court held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," as 
it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally denied claim.  See Sears v. 
Principi, 16 Vet. App. 244, (2002); see also Livesay 15 Vet. 
App. at 172 (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefor' means the application 
which resulted in the award of disability compensation that 
it to be assigned an effective dated under section 5110."); 
Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) 
(affirming assignment of an effective date for a service-
connection award based upon the reopened claim as the date on 
which the veteran "first sought to reopen his claim").  
Accordingly, the veteran is not entitled to an effective date 
back to 1990.

The veteran also argued during his hearing that the effective 
date should go back to when he was first diagnosed with PTSD.  
This argument also fails, however, because VA is not required 
to anticipate any potential claim for a particular benefit 
where no intention to raise it was expressed with VA.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than December 9, 2004, the grant of service 
connection for PTSD.  And because the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A.        § 
5107(b); 38 C.F.R. § 4.3.  Hence, the appeal is denied.

VII.  Increased (Compensable) 
Rating For a Scar On The Dorsal-
Lumbar Region

In the October 1991 rating decision, the RO granted service 
connection and assigned a noncompensable rating for a scar on 
the dorsal-lumbar region.  In December 2004 the veteran filed 
a claim for increased compensation benefits.  After reviewing 
the evidence, however, the Board finds no basis to assign a 
compensable rating of this scar.  

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where, as here, service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

A compensable disability rating is warranted for a scar that 
is deep or that causes limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); for a 
superficial scar that does not cause limited motion but which 
covers an area of 144 square inches (929 sq. cm.) or greater; 
for an unstable, superficial scar; for a superficial scar 
that is painful on examination; or for a scar that causes 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DCs 7801, 7802, 7803, 7804, 7805.  

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a compensable disability 
rating for the veteran's scar on the dorsal-lumbar region.  
The only relevant evidence concerning this scar is a February 
2005 VA examination report.  At that time, the examiner noted 
that the scar on the dorsal-lumbar region was flat, stable, 
barely visible, and measured 1 inch x in 1 inch.  There was 
no adherence to the underlying tissue and the texture was 
normal when compared with the surrounding skin.  The veteran 
also denied any problem with the scar other than occasional 
itching.  The diagnostic impression was status post shrapnel 
with a stable scar.  Thus, since this report shows that the 
veteran's scar is less than 39 square cm, is not painful on 
examination, and makes no reference to limited motion of the 
dorsolumbar spine, it provides highly probative evidence 
against the veteran's claim.  

The Board has considered the veteran's hearing testimony that 
his scar is painful and tender when touched.  However, the 
Board places more probative value on the finding in the 
February 2005 VA examination report that the scar is not 
objectively painful than the veteran's statements made at his 
hearing.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for a scar on the 
dorsal-lumbar region.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  Hence, the appeal is denied.



ORDER

Service connection for scars on the left leg due to a shell 
fragment wound is denied. 

The petition to reopen the claim for service connection for 
arthritis of the dorsal-lumbar region is denied.

The petition to reopen the claim for service connection for 
jungle rot is denied.

The petition to reopen the claim for service connection for 
bilateral hearing loss is denied.

The petition to reopen the claim for service connection for 
tinnitus is denied.

The claim of entitlement to an effective date earlier than 
December 9, 2004, for the grant of service connection for 
PTSD is denied.

A compensable rating for a scar on the dorsal-lumbar region 
is denied.


REMAND

The veteran claims that his service-connected PTSD is more 
severely disabling than reflected in the currently assigned 
50 percent rating.  Regrettably, the Board finds that 
additional development is required before it can adjudicate 
this claim.

The record indicates that outstanding private treatment 
records may exist.  In a July 2007 letter, D.J., Ph.D., 
indicated that he had been treating the veteran's PTSD since 
February 2007.  However, it does not appear that there has 
been any attempt to obtain these treatment records from Dr. 
D.J.  Therefore, the RO should attempt to obtain these 
records and associate them with the file.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them)

The Board also finds that the veteran should be afforded 
another VA psychiatric examination to determine the nature 
and severity of his PTSD.  Since his last VA psychiatric 
examination in 2006, the record contains conflicting evidence 
concerning the severity his PTSD.  In his July 2007 letter, 
Dr. D.J. indicated that the veteran's PTSD was improving with 
therapy, which "would allow him to return to a more 
productive life with his friends and family."  However, a 
January 2007 VA discharge summary notes that the veteran had 
recently stopped working and had separated from his wife 
because of PTSD symptoms.  The VA clinician opined that the 
veteran should be considered 100-percent disabled due to 
PTSD.  The clinician also assigned the veteran a Global 
Assessment of Functioning (GAF) score of 45, which reflects 
serious symptoms or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 47 (1994).  

Based on these conflicting findings, the veteran should be 
scheduled to undergo a VA psychiatric examination to 
determine the nature and severity of his PTSD, including the 
level to which it interferes with his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995) (holding that VA has 
a duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the claimant's 
service-connected disability has on his ability to work).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all records 
pertaining to the veteran from D.J., 
Ph.D., and associate them with the claims 
file.  If records from Dr. D.J. are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  Schedule the veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of 
his PTSD under the applicable rating 
criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  Conduct all 
testing and evaluation needed to make 
this determination.  The claims file must 
be made available to the examiner for a 
review of the veteran's pertinent medical 
history.  The examiner should be provided 
a full copy of this remand, and he or she 
is asked to indicate that he or she has 
reviewed the claims file. 

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
PTSD, as opposed to any symptoms 
referable to any other condition (whether 
mental and/or physical).  If it is not 
possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.

Assign an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD - 
including the impact it has on his 
ability to work.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


